DETAILED ACTION
This office action is in response to communication filed 08/19/2020.
        -   Claims 1-20 have been considered. 
-	Claims 1-20 are pending.
-	Claim(s) 1-2, and 11-20 are amended. 
-	No new claim(s) has/have been added. 
-	No claim(s) has/have been canceled.
-	 Claims 1-20 have been rejected as described below.
- 	 This action is MADE NON-FINAL.  

Specification
The objection to the disclosure as stated below is maintained herewith as the amendment to the specification filed 08/19/2020 only partially addresses/corrects the issue – for example, the change to Bluetooth® should be made everywhere in the disclosure such as it’s mentioned twice in [00040] (applicant also changes to [00044], which does not match with the paragraph number in the originally filed specification), not once. Also, the additional amendment to [00022] seems OK, however, the paragraph number should be provided correctly matching with applicant filed original specification, in this case, possibly [00018]. 

Previously stated objection:
The disclosure filed 08/17/2015 is objected to because of the following informalities:  
The use of the term "Bluetooth" which is a trade name or mark used in commerce, has been noted in this application. For example, see Applicant specification, [00040]. This should be capitalized wherever it appears and be accompanied by the generic terminology as applicable. In other words, each letter of the term, or where appropriate, proper symbol needs to be included indicating use in commerce, for example, either BLUETOOTH or Bluetooth®, etc. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim interpretation
Regarding claims 1, 11 and all dependent claims:
“sending a habitual usage command in accordance with said habitual usage profile” is interpreted to be able to learn the behavioral usage profile &/or presence pattern of user(s) and enable the system taking actions based on those in light of applicant’s specification, [00025].

Also, claim 1 recites the terms “first mode” and “second mode”. Upon further review of the specification, Examiner has determined these terms to be representative of the terms “second mode” and “first mode” based on their threshold based functionalities respectively and interpreted in light of applicant’s specification, [00046] and [00042] respectively where “second mode” for example refers to a mode when the user is not nearby/disconnected based on a distance threshold and “first mode” for example refers to a connected mode indicating user is nearby/user device is connected. These then would align with the dependent claims 2-4 where “said first mode” and “said second mode” for the terms used would now be referring back to the terms “the second mode” and “the first mode” of claim 1 respectively.
Thus, the dependent claims 2-10 have been also analyzed and interpreted similarly based on above explanation.
Independent claim 11 also uses the same terms and thus claim 11-20 have been also analyzed and interpreted similarly based on above reason.

Regarding claims 5-15 and all dependent claims:
The term “sequence pattern data mining algorithm” is interpreted to be a sequential algorithm to learn and continually update habitual usage profile/pattern for user(s) in light of Applicant specification, [00028] and [00031].

Additionally, claims 2 and 12 recite, “… setting said device in a ready state to be controlled…”. Upon further review of applicant’s specification, this has been interpreted in light of applicant’s specification, [00019-20] & [00045] based on any hardware/software being able to perform the functionality such as: for example, a smart home system/program takes control as sensor senses user approaching at an usual/habitual time, otherwise, sensor keeps control and system/appliance does not go in “ready mode”. Based on above mentioned paragraphs and interpretation, recited term “ready state” has been interpreted to be representative of “ready mode”.

Similarly, for claims 3 and 13, for “stand-by mode” of these claims, examiner has interpreted in light of Applicant specification, [00021] to be for example: as user leaves room, system goes into stand-by or sleep mode and turns off devices/appliances. This interpretation by examples thus also applies to dependent claims 4 and 14.

Additionally, claims 2-3 and 12-13 recites the terms “ON state” and “OFF state” which are not mentioned in applicant’s specification. Examiner interpreted them to be representative of “ON mode” and “OFF mode” in light of specification, [00040] and [00049]. In those exemplary paragraphs, when ON, user has priority over sensor or habit forming module (smart home system) and when OFF, a sensor has priority over smart home system’s habit forming module. This interpretation by examples thus also applies to dependent claims 4 and 14.


Claim objections
While applicant’s amendment overcame majority of the claim objection given by examiner earlier and the amendments are aligned with examiner’s interpretation, the objection to claim 17 is maintained as the dependency has not been corrected (unlike the other claims objected to by examiner earlier):
Claim 17 is/are objected to for following minor formalities:
This method claim(s) is recited to be dependent from claim 5 which is of different set of claims (computer software program). For the purpose of compact prosecution, examiner will interpret these to depend from method claim 15. The rejection has been written according to the above interpretation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a computer software program stored in a non-transitory computer readable medium for operating a smart home system (apparatus/product), which is a statutory category of invention. However, claim 1 recites, receiving, calculating, and performing distance analysis, and forming a habitual usage profile. These limitation(s) fall into the “mental process” group of abstract ideas, because the recited step(s) appear to be an observation/evaluation and judgement that can be performed in the human mind based on some available data. These/This limitation(s) therefore recite(s) concept(s) performed in the human mind. Thus, this limitation falls into the “mental processes” grouping of abstract ideas in 2019 PEG Section I, 84 Fed. Reg. at 52. 
This judicial exception is not integrated into a practical application. Besides the abstract ideas, claim recites additional element(s) such as operating a device, storing data, and sending a habitual usage command (transmitting over network). The limitations(s) highlighted in italics are additional element(s) representing insignificant extra solution activity in the form of mere data gathering, transmitting/sending available data over a network that is/are necessary for use of the recited judicial exception (the determination and identification step as the mental processes) and is/are recited at a high level of generality and without improvements to computer functionality and also appears to have simply attempted to limit the use of the abstract idea to computer environments (See MPEP 2106.05(a), MPEP 2106.04(d), and MPEP 2106.05(h)). This/these limitation(s) in the claim is/are thus insignificant extra-solution activity (See MPEP 2106.05(g)). Here, the smart home system, sensors etc. is/are recited at a high level of generality and represent(s) generic computer component(s).  These can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment which are also recited at a high level of generality. For the operating of the device, examiner has considered the analysis of: whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) and found it not to be significant (MPEP 2106.05(g)(2)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of sending command is recited in a merely generic manner (e.g., at a high level of generality) and the broadest reasonable interpretation of this limitation encompassed using a typical communication over network, which is considered to be an insignificant extra-solution activity that is well-understood, routine, and conventional, as per MPEP 2106.05(d)(II) - sending and receiving data over a network. Similar analysis applies for receiving data for the limitations data storage for storing (MPEP 2106.05(d)(II)). The computing components can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment and they are also recited at a high level of generality as stated above. And operating device by a mode is determined as an insignificant post-solution activity due to its being merely tangentially relevant to the claimed invention, for the recitation at a high level of generality and being comparable to court identified example(s) of merely invoking computers or machinery as a tool to perform an existing process as in MPEP 2106.05(g)(2) and (MPEP 2106.05(f)(2)(v).  Accordingly, in combination, these additional elements do not amount to significantly more than the judicial exception.
Therefore, the claim is not patent eligible.

Claim(s) 11 is/are rejected similarly based on the analysis provided above due to having similar claim limitations. Note, the only difference is it is/they are a method (process) claim(s) and also it/they has/have a few less limitation(s) or portions of limitation(s) (which were regarding generic computer devices).

The above analysis has been performed for dependent claims 2-10, and 12-20 of claim 1 and 11 as well. The additional elements recited in those claims do not amount to significantly more than the judicial exception (i.e. abstract idea) either, as mentioned above (Note: claim 2 and 3 – mere transmission of data over a network, claim 4 – post solution activity tangential to the invention, claim 5 – extra solution activity as described in claim 1, claim 6 – expansion on storing data and nothing more, claim 7-8 – mathematical calculation (abstract idea), claim 9 – mere applying to technology/field of use as explained in claim 1, claim 10 – pre-solution activity tangential to the invention). Thus these claims are not patent eligible either.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2, and 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As stated in the earlier office action, claim 2 still recite in the first limitation, “… setting a device in a ready state to be controlled by said habit forming module” which lack antecedent basis as independent claim 1 does not recite any habit forming module or a representative structure. 
Upon further review of applicant’s specification, this has been interpreted in light of applicant’s specification, [00019-20] & [00045] based on any hardware/software being able to perform the functionality such as: for example, a smart home system/program takes control as sensor senses user approaching at an usual/habitual time, otherwise, sensor keeps control and system/appliance does not go in “ready mode”, and also note the claim interpretation of “ready state” above in claim interpretation section. 

Furthermore, (as maintained from previous office action) claim 11 recites “said computer program comprising:” in the preamble, which lacks antecedent basis as there was no computer program mentioned before this phrase of this independent claim.
For compact prosecution, examiner will interpret this as “a computer program comprising:”.

Similar interpretation will does apply to dependent claims 12-20.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 2013/0234840 A1) in view of Kummer (US 2015/0162006 A1) in further view of Cook (US 2010/0063774 A1).

Regarding claim 1, Trundle teaches: 
A computer software program stored in a non-transitory computer readable medium ([0023] & [0200] – processor receiving computer program instructions and data & claim 11) for operating a smart home system (claim 11, [0023] – executable instructions executed by a processor perform operations; [0025] – controlling devices based on monitored sensor data and device status.) which comprises a sensor electrically coupled to each device, ([0025] – controlling devices based on monitored sensor data.) a central processing unit (CPU), ([0200] – processor) and a data storage, ([0200] – memory devices for storage.) said computer program comprising:

receiving attributes of a user, said attributes comprising user identification, (Fig. 3 – step 310 & [0080]: captured data of attributes relevant to user presence; [0148] – facial recognition techniques to identify an identity of one or more users.) user image information ([0148] also teaches system using any technique to determine a user identity of a user, for example, by analyzing image data of the property in an attempt to determine an identity of the user that is present in the property; [0080] - image monitoring data captured by a camera.) and user’s voice signal information; ([0044] & [0046] – voice communication, thus implicitly teaching user’s voice signal information. See citation below from Kummer reference for further explicit teaching.)

calculating a distance between said user and a device using said attributes of said user; (as cited above, 310 discusses sensor data for user presence; see also Fig. 4 - column 409: Geographic Location (i.e. calculating distance); see also [0012] - determining a distance of a user from a property based on the monitored geographic location data; [0016] – an analysis of aggregated sensor data.) 

performing a distance analysis by comparing said distance with a threshold distance, (besides above, see [0012] – comparing the distance of the user from the property to a threshold distance from the property; for details, see also fig. 12 & distance threshold related description starting from [0139]) wherein if said distance is greater or equal to said threshold distance, set said device to a first mode (see 112(b) rejection above for claim interpretation where “greater or equal to” should be “less than”; [0012] teaches determination based on comparison of user’s distance with a threshold from the property, inferring that the user will not occupy the property within a period of time if user is not within a threshold distance.) and said distance is less than said threshold distance, set said device to a second mode different from said first mode; (see 112(b) rejection above for claim interpretation where “less than” should be “greater or equal to”; also [0012] also teaches determination based on comparison of user’s distance with a threshold from the property, inferring that the user will occupy the property within a period of time if user is within a threshold distance; overall, see exemplary fig. 12 teaching multiple devices and setting them in different states based on user position(s) with respect to different threshold distance(s).) 

operating said device in accordance with said first mode (Besides above, see [0012] teaches preparing the property for occupation by the particular period of time based on inference; also [0141-2] teaches on state & fig. 12 teaches multiple states based on threshold(s)) and said second mode; ([0012] also teaches performing an operation related to conserving energy during the particular period of time based on the other inference; additionally, [0083] - system performs an operation related to controlling one or more devices based on analysis of received data; [0140] teaches maintains conserve/off state; see also [0015], [0125] & [0178] for further details.)

and storing data of device operation history; ([0200] – memory devices for storage; [0015] – device control profile 48 user are stored; [0081] – system processes data by performing statistical calculations to identify trends within the data captured over days, which requires storing data; also [0082] – system tracks device usage patterns for one or more devices.)

forming a habitual usage profile … ([0082] – system tracks device usage patterns for one or more devices; [0084] – system determining device usage pattern & presents pattern; [0135-36] teaches habit/pattern learning & using that to control devices using inferred future occupancy.)

and sending a habitual usage command in accordance with said habitual usage profile. (See claim interpretation above; [0009] & [0136] teach learning pattern and controlling using the pattern; see also [0049] – controlling appliance(s) based on commands received from the monitoring system control unit 210; [0136] – determining operation/controlling device based on inferring future occupancy (i.e. from presence patterns).)

Although Trundle implicitly teaches below by teaching voice communication as mentioned above (see [0044-46]), Trundle does not explicitly disclose:
… and user’s voice signal information;

Kummer explicitly teaches:
… and user’s voice signal information; (see abstract & [0004] – a voice recognition analysis to determine speaker identity.)
	Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known speaker-dependent command technique utilized in systems and methods for home automation system as taught by Kummer to the system and method for remote device control and energy monitoring by analyzing various user identification data and applying rules as taught by Trundle in order to have enabled the system and method to comprise controlling devices connected to the home automation system based on received voice command and further determining a permission status the control identify device, wherein the determined permission status is based on the determined speaker identity and identify device, thus allowing controlling identify device(s) in the home automation system based on determined status as evident in Kummer, [0004]. 

Although Trundle implicitly teaches below by tracking device usage patterns for energy consuming device(s) and tracking energy consumed through operation of the devices, and adjusting device usage pattern if determined as inefficient (see Trundle, [0082] & [0084]), Trundle & Kummer the not explicitly disclose:
… using a sequence pattern data mining algorithm;

Cook explicitly teaches:
… using a sequence pattern data mining algorithm; (see abstract and [0025-28] teach sequence pattern mining techniques and also teaches using them to discover frequent and periodic sequences, for mining frequent patterns; see also [0019] teaches discovering and/or recognizing patterns in resident behavior and generating automation policies based on these patterns for a smart environment.)
	Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known sequence pattern mining techniques utilized in systems and methods for adaptive smart environment automation as taught by Cook to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules as taught by Trundle & Kummer in order to have enabled the system and method to comprise identifying sensor event sequences likely belonging together and appearing with enough frequency and regularly to comprise an activity that can be tracked and analyzed as evident in cook, [0027]. 

Regarding claim 2, Trundle, Kummer and Cook teach all the elements of claim 1.
Trundle further teaches:
setting said device in a ready state to be controlled by said habit forming module when said device is turned off and set in said first mode; (see claim interpretation and 112(b) rejection above; Fig. 4 provides examples of rules detailed in paragraph such as [0093-4] and onwards teaching that example rules include rules that each define an action that is to occur when one or more conditions defined in the attribute columns are met, which could be system defined rules or maybe user customized rules and any combination of the attributes defined in the attribute columns may be used to set a rule; [014] teaches user rating a distance threshold, hence first mode, & also teaches thermostat to begin cooling/heating to a suitable temperature. See [0101-2] as well, thus preparing a temperature of the property to a condition suitable for occupation when the user is expected to arrive. Also teaches that the threshold distance at which the automatic start of the thermostat begins may be dynamically set, thus teaching system automatically controlling by turning device/appliance on when it is turned off and user comes to vicinity of device/appliance.) and setting said device in an ON state to be controlled by said user wherein said device is turned on and set in said first mode. (Besides above, [0100] teaches by exemplary rule 418 when a user is detected as being <1 mile (i.e. certain threshold) from the property, the system sends a message to the user to suggest light and appliance control, for instance, may suggest turning on lights and the property in preheating an oven to prepare the property for the user’s anticipated arrival in the near future and the system may perform lighting and appliance control based on user input received in response to the message. Thus teaches turning device(s) on by user’s control when user is in certain vicinity, where threshold settings customizable. Overall, this reference teaches customizable rules and user settings for controlling device status based on user distance and device’s currently detected status.)

Regarding claim 3, Trundle, Kummer and Cook teach all the elements of claim 1.
Trundle further teaches:
setting said device in a stand-by mode to be controlled by said sensor when said device is turned on and set in said second mode; (see claim interpretation and 112(b) rejection above; Fig. 4 provides examples of rules detailed in paragraph such as [0093-4] and onwards teaching that example rules include rules that each define an action that is to occur when one or more conditions defined in the attribute columns are met, which could be system defined rules or maybe user customized rules and any combination of the attributes defined in the attribute columns may be used to set a rule; more specifically see Fig. 4, exemplary rule 420 - control thermostat to a conserve mode when thermostat was on and user distance was > 5 miles (i.e. certain threshold); this is detailed in [0103]; see also [0085] teaches system may control energy consuming devices to conserve energy when presence at the property is not detected, thus teaching controlling based on sensor data.) and setting said device in an OFF state to be controlled by said sensor wherein said device is already turned off and set in said second mode. ([0140] – maintains in off state to conserve energy when the user is outside of threshold that is furthest from property; Overall, this reference teaches customizable rules and user settings for controlling device status based on user distance and device’s currently detected status.)

Regarding claim 4, Trundle, Kummer and Cook teach all the elements of claim 3.
Trundle further teaches:
further wherein in said second mode said habitual operation commands from said central processing unit are overridden. (Fig. 14B & [0159] & see also [0161] teach controlling thermostat in a common area and a child temp, however, as the system detects mom approaching home (i.e. mom is not home, hands, second mode), the common area temp is changed to mom temp and also the mom’s room temperature also changes to the mom’s preferred temperature. Thus, the command for child temp is overridden.)

Regarding claim 5, Trundle, Kummer and Cook teach all the elements of claim 1.
Cook further explicitly teaches:
 wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises recording a sequence of signals So or Si, ([0054] - collect event data and mine sequences done by activity miner.) wherein So represents a sequence of actions where said operation command signal is performed according to said habitual usage profile for each user and Si represents a sequence of actions by a particular user where said habitual operation commands are overridden. ([0054] also teaches activity miner looking for potentially-changed versions of a specific activity, where structure change can be detected by finding new patterns of activity that occurred during the times and automation system expects the old activity to occur.)
	Motivation to combine these teachings from Cook with Trundle’s automation control system/program is dictated by the same reasons stated above in claim 1.

Regarding claim 6, Trundle, Kummer and Cook teach all the elements of claim 5.
Trundle further teaches:
wherein said sequence So and Si further comprise number of usage per day, location of usage, and time of usage. ([0071] teaches the native monitoring application may include detailed and summary indoor/outdoor (i.e. location) temperature and humidity reports to show users how their setting temperature at various times of day (i.e. time) & the reports could cross reference to money paid for energy at a given time of day (i.e. time); see also [0192] teaches the activity level of the monitored property represents how frequently the monitored property is determined to be occupied based on the monitored sensor data and how frequently energy consuming devices are detected as being in using the monitored property based on the monitored device status. Thus frequency of activity level (i.e. number of usage per day) is taught.)

Regarding claim 7, Trundle, Kummer and Cook teach all the elements of claim 5.
Cook further teaches:
wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises counting and comparing said sequence Si with a preset constant K, if 
    PNG
    media_image1.png
    49
    70
    media_image1.png
    Greyscale
 where j is an integer representing a user in the house and i is an integer representing each time a user j uses an device, updating habitual usage profile as new habit and issuing a new habitual operation command for that particular user j. ([0054] – all changes above a given threshold becomes a different version of the pattern (i.e. new pattern) & shown to user through interface; [0053-55] teach updating activity model(s) automatically, where [0053] also teaches the dynamic adapter can be configured to detect changes in resident behaviors and modify the automation policies.)

Regarding claim 8, Trundle, Kummer and Cook teach all the elements of claim 5.
Cook further teaches:
wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises if 
    PNG
    media_image2.png
    39
    70
    media_image2.png
    Greyscale
 then maintaining said habitual usage profile for said user j. ([0054] – all changes above a given threshold becomes a different version of the pattern (i.e. new pattern) & shown to user through interface; [0053-55] teach updating activity model(s) automatically, where [0053] also teaches the dynamic adapter can be configured to detect changes in resident behaviors and modify the automation policies. Here, based on above, system will keep the current version of the pattern when changes are below the threshold as crossing the threshold is required for it to be updated.)

Regarding claim 10, Trundle, Kummer and Cook teach all the elements of claim 1.
Trundle implicitly teaches below by teaching network able to support voice using, for example, VoIP, or other comparable protocols used for voice communications (see Trundle, [0044]). 

Kummer further explicitly teaches:
further comprising using a voice iP module to transform a vocal command from said user into computer coded commands to turn on or turn off said device. ([0004] – voice command for controlling the device connected to home automation; [0065] – turning on or off the device based on a user command received by a wireless device; [0107] receives voice commands via VoIP.)
Motivation to combine this additional teaching with the system/method would have been dictated by the same reason stated above in claim 1. Additionally, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known VoIP protocol as taught by Cook to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules upon receiving user attribute information from images, voice commands etc. as taught by Trundle, Kummer & Cook as using VoIP protocol would have been a well-known specific way to receive user commands towards turning on or off device(s)  as evident in Cook, [0004], [0065] & [0107]. 


Regarding claim 11, Trundle teaches: 
A method for providing a smart home system which comprises which comprises a sensor electrically coupled to each device, ([0025] – controlling devices based on monitored sensor data; [0025] – controlling devices based on monitored sensor data and device status.) a central processing unit (CPU), ([0200] – processor) and a data storage, ([0200] – memory devices for storage.) said computer program ([0023] & [0200] – processor receiving computer program instructions and data & claim 11) comprising:

receiving attributes of a user, said attributes comprising user identification, (Fig. 3 – step 310 & [0080]: captured data of attributes relevant to user presence; [0148] – facial recognition techniques to identify an identity of one or more users.) user image information ([0148] also teaches system using any technique to determine a user identity of a user, for example, by analyzing image data of the property in an attempt to determine an identity of the user that is present in the property; [0080] - image monitoring data captured by a camera.) and user’s voice signal information; ([0044] & [0046] – voice communication, thus implicitly teaching user’s voice signal information. See citation below from Kummer reference for further explicit teaching.)

calculating a distance between said user and a device using said attributes of said user; (as cited above, 310 discusses sensor data for user presence; see also Fig. 4 - column 409: Geographic Location (i.e. calculating distance); see also [0012] - determining a distance of a user from a property based on the monitored geographic location data; [0016] – an analysis of aggregated sensor data.) 

performing a distance analysis by comparing said distance with a threshold distance, (besides above, see [0012] – comparing the distance of the user from the property to a threshold distance from the property; for details, see also fig. 12 & distance threshold related description starting from [0139]) wherein if said distance is greater or equal to said threshold distance, set said device to a first mode (see 112(b) rejection above for claim interpretation where “greater or equal to” should be “less than”; [0012] teaches determination based on comparison of user’s distance with a threshold from the property, inferring that the user will not occupy the property within a period of time if user is not within a threshold distance.) and said distance is less than said threshold distance, set said device to a second mode different from said first mode; (see 112(b) rejection above for claim interpretation where “less than” should be “greater or equal to”; also [0012] also teaches determination based on comparison of user’s distance with a threshold from the property, inferring that the user will occupy the property within a period of time if user is within a threshold distance; overall, see exemplary fig. 12 teaching multiple devices and setting them in different states based on user position(s) with respect to different threshold distance(s).) 

operating said device in accordance with said first mode (Besides above, see [0012] teaches preparing the property for occupation by the particular period of time based on inference; also [0141-2] teaches on state & fig. 12 teaches multiple states based on threshold(s)) and said second mode; ([0012] also teaches performing an operation related to conserving energy during the particular period of time based on the other inference; additionally, [0083] - system performs an operation related to controlling one or more devices based on analysis of received data; [0140] teaches maintains conserve/off state; see also [0015], [0125] & [0178] for further details.)

and storing data of device operation history; ([0200] – memory devices for storage; [0015] – device control profile 48 user are stored; [0081] – system processes data by performing statistical calculations to identify trends within the data captured over days, which requires storing data; also [0082] – system tracks device usage patterns for one or more devices.)

forming a habitual usage profile … ([0082] – system tracks device usage patterns for one or more devices; [0084] – system determining device usage pattern & presents pattern; [0135-36] teaches habit/pattern learning & using that to control devices using inferred future occupancy.)

and sending a habitual usage command in accordance with said habitual usage profile. (See claim interpretation above; [0009] & [0136] teach learning pattern and controlling using the pattern; see also [0049] – controlling appliance(s) based on commands received from the monitoring system control unit 210; [0136] – determining operation/controlling device based on inferring future occupancy (i.e. from presence patterns).)

Although Trundle implicitly teaches below by teaching voice communication as mentioned above (see [0044-46]), Trundle does not explicitly disclose:
… and user’s voice signal information;

Kummer explicitly teaches:
… and user’s voice signal information; (see abstract & [0004] – a voice recognition analysis to determine speaker identity.)
	Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known speaker-dependent command technique utilized in systems and methods for home automation system as taught by Kummer to the system and method for remote device control and energy monitoring by analyzing various user identification data and applying rules as taught by Trundle in order to have enabled the system and method to comprise controlling devices connected to the home automation system based on received voice command and further determining a permission status the control identify device, wherein the determined permission status is based on the determined speaker identity and identify device, thus allowing controlling identify device(s) in the home automation system based on determined status as evident in Kummer, [0004]. 

Although Trundle implicitly teaches below by tracking device usage patterns for energy consuming device(s) and tracking energy consumed through operation of the devices, and adjusting device usage pattern if determined as inefficient (see Trundle, [0082] & [0084]), Trundle & Kummer the not explicitly disclose:
… using a sequence pattern data mining algorithm;

Cook explicitly teaches:
… using a sequence pattern data mining algorithm; (see abstract and [0025-28] teach sequence pattern mining techniques and also teaches using them to discover frequent and periodic sequences, for mining frequent patterns; see also [0019] teaches discovering and/or recognizing patterns in resident behavior and generating automation policies based on these patterns for a smart environment.)
	Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known sequence pattern mining techniques utilized in systems and methods for adaptive smart environment automation as taught by Cook to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules as taught by Trundle & Kummer in order to have enabled the system and method to comprise identifying sensor event sequences likely belonging together and appearing with enough frequency and regularly to comprise an activity that can be tracked and analyzed as evident in cook, [0027]. 

Regarding claim 12, Trundle, Kummer and Cook teach all the elements of claim 11.
Trundle further teaches:
further comprising setting said device in a ready state to be controlled by said habit forming module when said device is turned off and set in said first mode; (see claim interpretation and 112(b) rejection above; Fig. 4 provides examples of rules detailed in paragraph such as [0093-4] and onwards teaching that example rules include rules that each define an action that is to occur when one or more conditions defined in the attribute columns are met, which could be system defined rules or maybe user customized rules and any combination of the attributes defined in the attribute columns may be used to set a rule; [014] teaches user rating a distance threshold, hence first mode, & also teaches thermostat to begin cooling/heating to a suitable temperature. See [0101-2] as well, thus preparing a temperature of the property to a condition suitable for occupation when the user is expected to arrive. Also teaches that the threshold distance at which the automatic start of the thermostat begins may be dynamically set, thus teaching system automatically controlling by turning device/appliance on when it is turned off and user comes to vicinity of device/appliance.) and setting said device in an ON state to be controlled by said user wherein said device is turned on and set in said first mode. (Besides above, [0100] teaches by exemplary rule 418 when a user is detected as being <1 mile (i.e. certain threshold) from the property, the system sends a message to the user to suggest light and appliance control, for instance, may suggest turning on lights and the property in preheating an oven to prepare the property for the user’s anticipated arrival in the near future and the system may perform lighting and appliance control based on user input received in response to the message. Thus teaches turning device(s) on by user’s control when user is in certain vicinity, where threshold settings customizable. Overall, this reference teaches customizable rules and user settings for controlling device status based on user distance and device’s currently detected status.)

Regarding claim 13, Trundle, Kummer and Cook teach all the elements of claim 11.
Trundle further teaches:
further comprising setting said device in a stand-by mode to be controlled by said sensor when said device is turned on and set in said second mode; (see claim interpretation and 112(b) rejection above; Fig. 4 provides examples of rules detailed in paragraph such as [0093-4] and onwards teaching that example rules include rules that each define an action that is to occur when one or more conditions defined in the attribute columns are met, which could be system defined rules or maybe user customized rules and any combination of the attributes defined in the attribute columns may be used to set a rule; more specifically see Fig. 4, exemplary rule 420 - control thermostat to a conserve mode when thermostat was on and user distance was > 5 miles (i.e. certain threshold); this is detailed in [0103]; see also [0085] teaches system may control energy consuming devices to conserve energy when presence at the property is not detected, thus teaching controlling based on sensor data.) and setting said device in an OFF state to be controlled by said sensor wherein said device is already turned off and set in said second mode. ([0140] – maintains in off state to conserve energy when the user is outside of threshold that is furthest from property; Overall, this reference teaches customizable rules and user settings for controlling device status based on user distance and device’s currently detected status.)

Regarding claim 14, Trundle, Kummer and Cook teach all the elements of claim 13.
Trundle further teaches:
further wherein in said second mode said habitual operation commands from said central processing unit are overridden. (Fig. 14B & [0159] teaches controlling thermostat in a common area and a child temp, however, as the system detects mom approaching home (i.e. mom is not home, hands, second mode), the common area temp is changed to mom temp and also the mom’s room temperature also changes to the mom’s preferred temperature. Thus, the command for child temp is overridden.)

Regarding claim 15, Trundle, Kummer and Cook teach all the elements of claim 11.
Cook further explicitly teaches:
 wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises recording a sequence of signals So or Si, ([0054] - collect event data and mine sequences done by activity miner.) wherein So represents a sequence of actions where said operation command signal is performed according to said habitual usage profile for each user and Si represents a sequence of actions by a particular user where said habitual operation commands are overridden. ([0054] also teaches activity miner looking for potentially-changed versions of a specific activity, where structure change can be detected by finding new patterns of activity that occurred during the times and automation system expects the old activity to occur.)
	Motivation to combine these teachings from Cook with Trundle’s automation control system/program is dictated by the same reasons stated above in claim 11.

Regarding claim 16, Trundle, Kummer and Cook teach all the elements of claim 15.
Trundle further teaches:
wherein said sequence So and Si further comprise number of usage per day, location of usage, and time of usage. ([0071] teaches the native monitoring application may include detailed and summary indoor/outdoor (i.e. location) temperature and humidity reports to show users how their setting temperature at various times of day (i.e. time) & the reports could cross reference to money paid for energy at a given time of day (i.e. time); see also [0192] teaches the activity level of the monitored property represents how frequently the monitored property is determined to be occupied based on the monitored sensor data and how frequently energy consuming devices are detected as being in using the monitored property based on the monitored device status. Thus frequency of activity level (i.e. number of usage per day) is taught.)

Regarding claim 17, Trundle, Kummer and Cook teach all the elements of claim 15.
Cook further teaches:
wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises counting and comparing said sequence Si with a preset constant K, if 
    PNG
    media_image1.png
    49
    70
    media_image1.png
    Greyscale
 where j is an integer representing a user in the house and i is an integer representing each time a user j uses an device, updating habitual usage profile as new habit and issuing a new habitual operation command for that particular user j. ([0054] – all changes above a given threshold becomes a different version of the pattern (i.e. new pattern) & shown to user through interface; [0053-55] teach updating activity model(s) automatically, where [0053] also teaches the dynamic adapter can be configured to detect changes in resident behaviors and modify the automation policies.)

Regarding claim 18, Trundle, Kummer and Cook teach all the elements of claim 15.
Cook further teaches:
wherein said forming a habitual usage profile using a sequence pattern data mining algorithm further comprises if 
    PNG
    media_image2.png
    39
    70
    media_image2.png
    Greyscale
 then maintaining said habitual usage profile for said user j. ([0054] – all changes above a given threshold becomes a different version of the pattern (i.e. new pattern) & shown to user through interface; [0053-55] teach updating activity model(s) automatically, where [0053] also teaches the dynamic adapter can be configured to detect changes in resident behaviors and modify the automation policies. Here, based on above, system will keep the current version of the pattern when changes are below the threshold as crossing the threshold is required for it to be updated.)

Regarding claim 20, Trundle, Kummer and Cook teach all the elements of claim 11.
Trundle implicitly teaches below by teaching network able to support voice using, for example, VoIP, or other comparable protocols used for voice communications (see Trundle, [0044]). 

Kummer further explicitly teaches:
further comprising using a voice IP module to transform a vocal command from said user into computer coded commands to turn on or turn off said device ([0004] – voice command for controlling the device connected to home automation; [0065] – turning on or off the device based on a user command received by a wireless device; [0107] receives voice commands via VoIP.)
Motivation to combine this additional teaching with the system/method would have been dictated by the same reason stated above in claim 1. Additionally, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known VoIP protocol as taught by Cook to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules upon receiving user attribute information from images, voice commands etc. as taught by Trundle, Kummer & Cook as using VoIP protocol would have been a well-known specific way to receive user commands towards turning on or off device(s)  as evident in Cook, [0004], [0065] & [0107]. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 2013/0234840 A1) in view of Kummer (US 2015/0162006 A1) in further view of Cook (US 2010/0063774 A1) in further view of Bensky (US 2003/0195723 A1).

Regarding claim 9, Trundle, Kummer and Cook teach all the elements of claim 1.
Although Trundle implicitly teaches below by teaching communication to monitoring control system using various local wireless protocols such as Bluetooth (see [0056]), Trundle, Kummer and Cook do not explicitly disclose:
wherein said step of calculating a distance between said user and a device using said attributes of said user comprising using Bluetooth technology.

Bensky explicitly teaches:
wherein said step of calculating a distance between said user and a device using said attributes of said user comprising using Bluetooth technology. ([0032-33] – using Bluetooth® to measure distance; [0044] – distance measurement and direct communication between network infrastructures.)
Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known Bluetooth® technology as taught by Bensky to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules as taught by Trundle, Kummer & Cook as using Bluetooth® would have been a well-known way to measure distance and directly communicating between network infrastructures as evident in Bensky, [0044]. 

Regarding claim 19, Trundle, Kummer and Cook teach all the elements of claim 11.
Although Trundle implicitly teaches below by teaching communication to monitoring control system using various local wireless protocols such as Bluetooth (see [0056]), Trundle, Kummer and Cook do not explicitly disclose:
wherein said step of calculating a distance between said user and a device using said attributes of said user comprising using Bluetooth technology.

Bensky explicitly teaches:
wherein said step of calculating a distance between said user and a device using said attributes of said user comprising using Bluetooth technology. ([0032-33] – using Bluetooth® to measure distance; [0044] – distance measurement and direct communication between network infrastructures.)
Accordingly, it would have been obvious for a person of ordinary skill in the art at the time of invention before the effective filing date to have incorporated the well-known Bluetooth® technology as taught by Bensky to the system and method for remote device control and energy monitoring for home automation by analyzing various data and applying rules as taught by Trundle, Kummer & Cook as using Bluetooth® would have been a well-known way to measure distance and directly communicating between network infrastructures as evident in Bensky, [0044]. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Response to arguments
Applicant's remarks and arguments filed 08/19/2020 have been fully considered. See below for further details. 
Based on amendment, the objection to the specification has been updated in the above rejection. 
Based on amendment, the objection to the claim(s) has been updated in the above rejection. 
Based on applicant amendment, the terms on the claim interpretation section have been updated accordingly. Note, examiner’s interpretation of the modes still remain maintained in consistent with the functionalities of the terms as explained from the specification. 
Applicant’s arguments regarding the prior art rejection are fully considered, and have been deemed to be not persuasive as detailed below. 

Applicant argues in page 21 towards the end that, “Applicants submit that Trundle in view of Kumrner and Cook fail to teach al! limitations of claim 1 of the present invention.”

In support of above argument, applicant elaborates at the beginning of page 22, “Trundle Fails to Teach Controlling of Devices Based on 3 Different Factors and on Different Modes (i.e., Ready Mode, Stand .. bye Mode, Habit forming mode).” 
Examiner respectfully disagrees.
1st, there is no recitation of a “Habit forming mode” in the current claim 1 language. 
Applicant is encouraged to provide support from specification as to where in the claim language there may already exist an equivalent term and even then to remember: See MPEP 2145(VI): Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, see MPEP 2103(I)(C): While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II. As explained in MPEP § 2111, giving a claim its broadest reasonable interpretation during prosecution will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified.
If applicant is pointing to the “forming a habitual usage profile” portion of the 6th limitation for the Habit forming mode, examiner would like to point out Trundle teaches that in various paragraphs, especially see [0009], [0049] and [0136] that teach learning pattern and controlling using pattern and also controlling device(s) based on received commands and also on inferring future occupancy (i.e., from presence patterns). 
As for the other two modes, as cited in the above rejection already, Trundle, [0012], [0140-42], among others, teach the functionality based on the threshold of distance as a factor. 
Applicant also states towards the middle of page 22 that “Trundle teaches the system that does two ordered steps” which is not clear to examiner as to why or where the claim language is preventing or necessitating any order regarding this subject matter. Applicant then admits that “'the native monitoring in application 242, 252 may turn on lights the home, adjust the thermostat to a comfortable setting, and tum on useful applicants when the user is less than a threshold distance from the home”, which is what the claimed limitations require. Note, having additional features or further exemplary implementations in the reference does not appear to change what the cited portions of the reference is teaching. 

Applicant’s main argument then entails below from the end of page 23 to the beginning of page 24 of applicant remarks:
“The difference between Trundle and claim 1 can be summarized as follows:
( 1) Trundle only teaches either turning on or off devices based on (a) analysis of the device usage without concerning with the threshold distance factor between the user and the device or (b) the threshold distance between the user and the device without worrying about the stored analyses of the device usage, (2) Claim 1 of the present application Is directed to steps that sense the threshold distance between a user and a device and causes CPU to examine the habit data pattern to turn on the device via a central switching unit (3) Claim 1 recites steps that measure the distances between a user and a particular device is operated according to the habit usage pattern stored in the CPU only when the user is within the threshold distance of the devices.”
In response, examiner respectfully disagrees. 
As written above, applicant pointed out earlier in page 22 that “'the native monitoring in application 242, 252 may turn on lights the home, adjust the thermostat to a comfortable setting, and tum on useful applicants when the user is less than a threshold distance from the home”, which is exactly what the above argued features require.
Also, various features such as causing CPU to examine the habit data pattern to turn on the device via a central switching unit etc. are not exactly recited in the current claim language. 
Also note the secondary teachings of the other 2 references which end up sufficiently combining the features for the overall claim language. 

Accordingly, examiner has maintained all the prior art rejections for the pending rejected claims stated in the previous office action with further updates in citations and explanations as necessary by the amendment. 	
	
Accordingly, claims 1-20 are not patentable over prior art(s).

Suggestions:
To move the prosecution forward, examiner recommends applicant to provide further amendments with inventive features that may help overcome the current rejection based on further search and consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5441.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117